March 09, 2007


Ms. Stephanie Katriana Gonzalez
1133 Airline Drive Suite 1101
Grapevine, TX 76051

Ms. Connie White
Crouch & White
P. O. Box 831
Hamilton, TX 76531
Mr. Wayne S. Weaver
299 South Columbia Street
Stephenville, TX 76401

RE:   Case Number:  05-0731
      Court of Appeals Number:  10-04-00118-CV
      Trial Court Number:  04-01-01104

Style:      CYNTHIA ZIPP
      v.
      ALISA WUEMLING, INDIVIDUALLY AND AS THE GUARDIAN OF THE ESTATE AND
      PERSON OF JEWEL W. KELLER

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the  case  to  that  court.   The
Court issued the enclosed per curiam opinion in the above-referenced  cause.



                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Leoma       |
|   |Larance         |